          Case 1:19-cv-01753-RDM Document 26-4 Filed 02/12/21 Page 1 of 29




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



    100REPORTERS

    and

    DOUGLAS GILLISON

                  Plaintiffs,                                Case No. 1:19-cv-1753

           v.

    DEPARTMENT OF STATE,

                  Defendant.



                           DECLARATION OF DOUGLAS GILLISON

I, Douglas Gillison, declare as follows:

      1. I am a reporter, writer, and one of the plaintiffs in the above-captioned case. I submit this

Declaration in support of Plaintiffs’ Opposition to Defendant’s Motion for Summary Judgment. I

have personal knowledge of the matters described herein.

      2. I have worked in journalism for two decades, focusing mostly on resource corruption,

white-collar crime and international humanitarian law as well as the intersection of human rights

and national security. My work has appeared in TIME, Foreign Policy, The Intercept, The New

York Times, GlobalPost and The Village Voice among other publications. I am currently Senior

Investigator at The Sentry, an investigative human rights organization devoted to uncovering illicit

wealth tied to atrocities and corruption in four African nations.1 Prior to joining The Sentry I was



1
 The instant litigation does not involve my current employer and I am pursuing it in my personal
capacity.
        Case 1:19-cv-01753-RDM Document 26-4 Filed 02/12/21 Page 2 of 29




at the global news wire Agence France-Presse as an economics editor in the Washington bureau

where I covered macroeconomic trends, monetary policy and trade.

    3. I began my career as a journalist at The Village Voice in New York City in the spring of

2001. In those early years, I contributed articles on local and national politics and other matters;

for instance, I revealed the court-martial of a U.S. Marine Corps recruiter convicted of selling

fraudulent identification documents to unlawful migrant applicants at a time when the U.S. military

was struggling with falling enlistment, underscoring the unacknowledged role of immigrants,

including those who may enter the United States unlawfully, in fighting America’s wars.

    4. From 2005 to 2011, I worked at The Cambodia Daily, an English-language newspaper in

Phnom Penh, where I was named Executive Editor in 2009. I spent the bulk of my time in Phnom

Penh covering the war crimes, genocide and crimes-against-humanity trials of Khmer Rouge

leaders at a joint United Nations-Cambodian tribunal. From investigation through trial, sentencing

and appeal, I covered the case of Pol Pot’s former secret police director Kaing Guek Eav, alias

Duch, who confessed to directing the methodical torture and killing of an estimated 14,000 people.

I also covered the sprawling investigations of “Brother Number Two” Nuon Chea, head of state

Khieu Samphan, foreign minister Ieng Sary and his wife, social action minister Ieng Thirith (Pol

Pot’s sister-in-law), and their arrests, provisional detentions, indictments and the start of their trial

in 2010.

    5. In the early 2000s, Cambodia’s nation-wide wave of evictions reached crisis proportions

as security forces violently expelled people from coveted land, burning homes, arresting, beating

and sometimes shooting those who resisted. Attached hereto as Exhibit 1 is a true and correct copy

of an article I authored in March of 2016 titled “Sometimes They Burn the Whole Village”: In

Apparent Violation of the Leahy Law, U.S. Provided Training to Alleged Human Rights Abusers
       Case 1:19-cv-01753-RDM Document 26-4 Filed 02/12/21 Page 3 of 29




in Cambodia, which discusses this crisis in further detail, including my investigation into whether

American support was flowing to security forces involved in the evictions crisis in violation of the

Leahy Laws—federal statutes that prohibit the United States from providing individuals and units

of foreign security forces training and assistance if those entities have committed gross violations

of human rights.

   6. In my reporting, I showed that platoons of U.S. Marines had offered training in martial

arts, detainee handling and urban terrain operations to the Royal Cambodian Armed Forces’ 31st

Naval Infantry Brigade, even though this unit had earlier sealed off a village to cut off access to

food, beaten villagers, denied them medical care and then carted them off in U.S.-supplied cargo

trucks. The 31st Naval Infantry had a history of summary executions dating from a 1997 coup in

which Hun Sen’s men routed troops loyal his co-prime minister, Prince Norodom Ranariddh.

   7. Despite the State Department’s assurances that aid recipients were rigorously vetted, I

began to use the Freedom of Information Act to test this. U.S. Embassy records showed, for

example, that the Department had chosen to interpret the law such that individual service members

could qualify as “units” receiving assistance under the Leahy Laws—regardless of how his or her

larger brigade, squad or department had actually behaved. Attached hereto as Exhibit 2 is a true

and correct copy of an article I authored in November of 2010 titled Is U.S. Training Cambodian

Troops Linked to Abuses?, discussing this trend. Thus, individual paratroopers from Hun Sen’s

trusted 911th Airborne Brigade, implicated in torture and execution in 1997 and violent political

suppression, could be photographed proudly on the deck of a U.S. Navy vessel or execute training

jumps from U.S. aircraft because the Department did not vet the 911th Airborne, which had the

same unsavory commanding officer in 2010 as it had in 1997.
          Case 1:19-cv-01753-RDM Document 26-4 Filed 02/12/21 Page 4 of 29




    8. After leaving The Cambodia Daily, I was contracted by Human Rights Watch in part to

further examine the disconnect between the intended goals of the Leahy Laws and the reality. I

continued to confront substantial evidence showing that either before or after U.S. training,

recipients often faced credible accusations of human rights violations.

    9. In 2013, I became an employee of Plaintiff 100Reporters, an investigative non-profit

newsroom co-founded by former New York Times reporters and dedicated to public accountability

reporting. In collaboration with The Intercept, we designed an investigation using data derived

from more than 6,000 State Department cables published by WikiLeaks to plot the origins and

destinations of nearly 40,000 units and individuals who underwent human rights vetting to receive

U.S. assistance between 2003 and 2010. Attached hereto as Exhibit 3 is a true and correct copy of

an article I co-authored in July of 2016 titled The Network: Leaked Data Reveals How the U.S.

Trains Vast Numbers of Foreign Soldiers and Police With Little Oversight, discussing this in

detail.

    10. This reporting showed that U.S. government training occurred at 471 locations in 120

countries—fragile democracies and developed nations alike—and was offered by 150 U.S. defense

and civilian agencies and the army national guards of five states, with clear implications for the

daily lives of countless civilians around the world, and for the foreseeable future.

    11. In 2015, I returned to Cambodia, where my reporting revealed U.S. assistance to top

members of the national police credibly accused of kidnapping and multiple murders, and showed

that Cambodian sailors burned houses and beat villagers at the foot of a naval base where American

sailors frequently publicized their visits. Published State Department cables showed the U.S.

Embassy had overlooked this violence when nominating a Cambodian Navy Commodore from the

base to attend training with the U.S. Coast Guard. They had done likewise for a Royal Gendarmerie
Case 1:19-cv-01753-RDM Document 26-4 Filed 02/12/21 Page 5 of 29
Case 1:19-cv-01753-RDM Document 26-4 Filed 02/12/21 Page 6 of 29




  EXHIBIT 1
           Case 1:19-cv-01753-RDM Document 26-4 Filed 02/12/21 Page 7 of 29



          R E P O R T A G E | CAMBODIA




              “SOMETIMES THEY BURN
                  THE      WHOLE            VILLAGE”
          IN APPARENT VIOLATION OF THE LEAHY LAW, U.S. PROVIDED TRAINING
                        TO ALLEGED HUMAN RIGHTS ABUSERS IN CAMBODIA
                                              DOUGLAS GILLISON, 100REPORTERS
LICADHO




          Gendarmes at the Spean Ches eviction in 2007 appear in this photograph published by the local human rights organization
          LICADHO. The U.S. Embassy later cleared on-scene commanders from this and other evictions to receive U.S. training.




                       P
                              REAH SIHANOUK PROVINCE, Cambodia—They were some of the most
                              searing images of violence to emerge from the land crisis that swept
                              Cambodia over the last decade. In scorching dry-season heat, the mili-
                              tary shot villagers and torched their homes across this seaside province.
                             Witnesses said one eviction in April of 2007 at the village known as Spe-
                         an Ches was particularly brutal. Security forces inflicted gunshot wounds at
                         close range, used live fire to disperse crowds, and beat villagers, sometimes
                         with batons that deliver electric shocks.




          80   WORLD POLICY JOURNAL | WORLDPOLICY.ORG                © 2016 100Reporters        DOI: 10.1215/07402775-3545942
 Case 1:19-cv-01753-RDM Document 26-4 Filed 02/12/21 Page 8 of 29


                                                                                LEAHY LAW VIOLATIONS


    A joint force of about 150 members drawn            mitted gross violations of human rights. Yet dip-
from the police, the army, and the Royal Gen-           lomatic files published by WikiLeaks and com-
darmerie burned 80 houses and demolished                piled by the nonprofit investigative journalism
another 26 homes.                                       group 100Reporters show that American offi-
    “They used a type of fire gun to shoot flames       cials overlooked such violations in vetting Cam-
to burn down the houses,” said Yeang Ren, 32.           bodian police and military personnel for their
    Gendarmes arrested villagers, forced them           eligibility to receive U.S.-funded training—in
to lie face down, and repeatedly kicked them            some cases apparently in violation of the law.
in their heads, Ren said. “We felt great distress           Two years after the violence at Spean Ches,
when we heard our houses being knocked down             the U.S. Embassy in Phnom Penh recommended
with an excavator.”                                     Colonel Seng Phok, a deputy commander in the
    That month, a Cambodian navy unit burst             Royal Gendarmerie, for U.S. training, the same
into another community 15 miles away, beat-             man a human rights worker said was among the
ing one villager unconscious and burning down           commanding officers during the eviction.
five houses to seize land that residents now say            100Reporters also found that the United
forms part of the campus of a local training            States provided training in investigative tech-
school for the navy.                                    niques to senior members of Cambodia’s Na-
    As property values rose over the last de-           tional Police Commissariat who at the time
cade, Cambodia’s poorer rural and urban com-            were the subject of detailed murder and kid-
munities found themselves locked in land bat-           napping allegations.
tles with the country’s oligarchy, which claimed            Those allegations were contained in court
rights to prime real estate. By 2014, more than         records and United Nations’ files that would
half a million people had been affected by evic-        have been easily accessible to the U.S. Embassy,
tions, according to the Cambodian League for            which submitted their names to Washington
the Promotion of Defense of Human Rights, a             for approval.
human rights organization known as LICADHO,                 In a data-driven investigation carried out
for its acronym in French.                              over more than a year using the “cablegate”
    The scale and violence of evictions at Spean        cache of American diplomatic records, 100Re-
Ches quickly became emblematic of the crisis,           porters developed a navigable database of nearly
drawing the attention of the U.S. Embassy in its        60,000 individuals from 129 countries selected
2007 annual report on human rights. And in              for training by nearly 140 U.S. federal agencies.
2014, the Spean Ches eviction helped form the               Suspected narcotraffickers, killers, tortur-
basis of a private legal action alleging crimes         ers, and foreign units involved in systematic
against humanity that was brought before the            extrajudicial killings were all found in the data-
International Criminal Court.                           base. Many managed to pass through American
    Yet as the crisis unfolded, Washington in-          vetting and receive training.
tensified its relations with the Royal Cambodian            Ny Chakriya, chief monitor at the U.S.-fund-
Armed Forces and police.                                ed Cambodian Human Rights and Development
    Congress, in 1997, had outlawed assistance          Association (ADHOC), which began assisting
to foreign security forces known to have com-           the U.S. Embassy in screening Cambodian offi-




DOUGLAS GILLISON is a staff writer for 100Reporters, the investigative news website. This article was pro-
duced as part of 100Reporters’ data-driven investigation of the human-rights oversight of U.S. training of
security forces around the globe.


                                                                                          SPRING 2016    81
 Case 1:19-cv-01753-RDM Document 26-4 Filed 02/12/21 Page 9 of 29



R E P O R T A G E | CAMBODIA


cials several years ago, said he was concerned       Assembly panel on human rights, defend-
by the failure to weed out questionable appli-       ed her country’s security forces. “Generally
cants. “When you see that a person who has           speaking, I believe all commanders carry out
violated human rights gets training, it seems he     their duties in compliance with the law,” she
is given encouragement, and this is not a good       said in an interview.
thing,” he said. “It fuels him to violate human          Phay Siphan, spokesman for the Council
rights even more.”                                   of Ministers, a civilian policymaking body, said
     At the time of the 2007 evictions in the sea-   that in Cambodia anyone complaining of abuse
side province, U.S. officials had already suspect-   by the military could seek legal redress.
ed that human rights vetting of local security           “We are a member of the United Nations
forces was a problem. In January of that year, a     and have our own rule of law,” he said. “We do
team from the U.S. State Department Inspector        have lawyers; we do have a court system. Who-
General’s office visited the Phnom Penh Embas-       ever is abused can file to the court. That’s the
sy and later reported the screening process had      way the rule of law is.”
been “cursory and uneven.”
     In practice, the Congressional vetting re-      “CLEARLY IDENTIFIED”
quirement, known as the Leahy law after its          Boun Narith, a local monitor for LICADHO,
principal sponsor Vermont Senator Patrick Lea-       identified one Cambodian officer he said was
hy, has meant that background checks are re-         involved in forced evictions whose name later
quired for all trainees. But the State Department    appeared in U.S. Embassy cables that granted
report found the embassy kept no records of its      preliminary clearance to attend training in
local checks and used out-of-date guidance.          counterterrorism and seaport security.
Other agencies involved in the training didn’t           Colonel Seng Phok was a deputy command-
understand the process and failed to submit the      er of the provincial sub-office of Cambodia’s
names of trainees for investigation, it said.        Royal Gendarmerie and among the command-
     The State Department said it could not          ing officers Narith saw arriving at the Spean
comment on individual cases. “We take our            Ches village, which was largely destroyed by
obligations under the Leahy vetting process          fire during the eviction, Narith said.
seriously,” Julia Straker, a spokeswoman,                “There were three who were clearly identi-
wrote in an email. “Consistent with U.S. law         fied,” Narith said. “Seng Phok, Pho Mongsan,
and policy, the Department of State vets its as-     and Vong Bunthorn,” all of whom are provin-
sistance to foreign security forces, as well as      cial gendarmerie officers. The Royal Gendar-
certain Department of Defense security assis-        merie is a military law enforcement body that
tance programs.”                                     often overlaps with the civilian police force.
     Cambodian officials would not discuss the           Two years after the destruction of Spean
human rights records of those trained by the         Ches, the American Embassy informed Wash-
United States. Attempts to speak with spokes-        ington that it could find “no credible informa-
persons for the Interior and Defense ministries      tion” connecting Col. Phok to any gross violation
were unsuccessful. Senior military officers re-      of human rights and granted him preliminary
ferred questions to General Meas Sophea, the         approval to attend training in counterterrorism.
infantry commander. Through an assistant,                Washington’s final determination on train-
Gen. Sophea declined to comment.                     ing Col. Phok was not included in leaked ca-
     Lork Kheng, a member of the governing           bles. Attempts to seek comment from local
Cambodian People’s Party and of a National           gendarmerie officials were unsuccessful.




82   WORLD POLICY JOURNAL | WORLDPOLICY.ORG
Case 1:19-cv-01753-RDM Document 26-4 Filed 02/12/21 Page 10 of 29


                                                                              LEAHY LAW VIOLATIONS


    But of the hundreds of thousands of for-              Inside, as many as 30 people were some-
eign personnel and units vetted every year by         times confined to a space of just 260 square
the U.S. State Department, only a small frac-         feet. Ren developed rashes and had difficulty
tion is ever rejected during second-tier check        bathing and sleeping.
in Washington, where a team of screeners may              Late dry season temperatures can approach
have only a few minutes to devote to each case.       100 degrees Fahrenheit. The food consisted
    When 100Reporters visited the provincial          of a broth of morning glories with rancid fish
gendarmerie headquarters in March 2015, offi-         and rice. “Rotten. Stinky. Sometimes I did not
cers there said Col. Phok was traveling. Contact      see the fish, the meat. I saw only the bones,” he
information for him was unavailable. Briga-           said. “Sometimes I felt I wanted to kill myself. I
dier General Kheng Tito, a spokesman for the          was dissuaded by other detainees.”
Royal Gendarmerie at the national level, said             In April of 2007, the same month as the
that he was not sufficiently familiar with the        Spean Ches eviction, huts went up in flames
evictions to offer any comment. “I do not know        elsewhere in Preah Sihanouk province. Troops
these cases, how they happened from the be-
ginning,” he said.
    On the morning of the eviction, residents at
first tried to keep the security forces out. Brawls
                                                      SOME OF THE LAND WHERE
and rock throwing broke out, according to for-        THE BURNED HOUSES ONCE
mer residents.
    “They shot straight towards the people, low       STOOD IS NOW OCCUPIED
to the ground, to clear the way where it was
crowded,” said Ren.                                   BY A SCHOOL FOR THE ROYAL
    “They beat us while we were lying face
down. They stomped on us, and they used their
                                                      CAMBODIAN NAVY.
feet to step on our heads,” he said. “Then we
were tied up with rope before being put on            burst into Kbal Hong, a small village abutting
trucks. It was the gendarmerie uniforms.”             Ream Navy Base, Cambodia’s most important
    Nearly a decade after the eviction, the           naval installation, which sits on a stretch of
seized plot of land sat empty when 100Re-             coast not quite 20 miles outside of town.
porters visited last year. Of the more than               Nam Then, a former village resident and lo-
100 families originally at the eviction site, 75      cal land activist, read to visiting reporters from
have refused compensatory offers of plots in a        notes he had kept from the event. “On April 24,
nearby district, according to Ek Vithean, a man       2007 at 3 p.m., there were a mixture of soldiers
who was elected a community representative            from Battalions 8 and 9. There were about 60
in 2010. They now live a few hundred yards            armed forces with sticks, knives, axes, and guns
from their former village in a roadside shanty        led by Mr. Hong Morn and Mr. Hing Puth Dara,”
encampment, perhaps 10 feet wide, comprised           he said.
of lean-tos and shacks cobbled together with              The soldiers burned down five houses
spare planks and corrugated roofing.                  that day. (Some of the land where the burned
    Ren, who said he had recently been laid off       houses once stood is now occupied by a school
as a gardener at a beachfront bar, said he was        for the Royal Cambodian Navy, villagers said.)
one of seven men to spend a year in jail follow-      They allegedly beat unconscious a man named
ing the eviction.                                     Samrith Lai, whom they mistakenly suspected



                                                                                        SPRING 2016   83
          Case 1:19-cv-01753-RDM Document 26-4 Filed 02/12/21 Page 11 of 29



LICADHO   R E P O R T A G E | CAMBODIA




          Another image from Spean Ches shows a gendarme brandishing a stave over subdued villagers, including Ken Neou, center,
          who said he was beaten for attempting to open his eyes and later spent a year in prison.



          of attempting to alert outsiders to the event.                 frequent guests and have regularly conducted
          According to Then, Lai had in fact been taking                 joint exercises as part of “Cooperation, Afloat
          a feverish child to get medical attention.                     Readiness, and Training,” or CARAT, a pro-
               Then said he had seen a man at the scene                  gram of the U.S. Pacific Fleet intended to build
          giving orders, who he later learned was Rear                   rapport with the navies of Southeast Asia. In
          Admiral Puth Dara, then a deputy commander                     2009, navy personnel from Ream were select-
          of the navy base. “I saw him standing, pointing                ed to attend a basic “boarding officer” course
          fingers back and forth,” said Then.                            in Charleston, South Carolina.
               Leaked diplomatic records show that in                        “The U.S. ships and sailors you see here
          2009, just two years after the house burnings,                 demonstrate the American people’s commit-
          the American Embassy approved Puth Dara,                       ment to sustaining a strong bilateral defense
          who then held the rank of commodore, to re-                    relationship with Cambodia,” the American
          ceive training from the U.S. Coast Guard in ad-                Embassy’s deputy chief of mission, Julie Chung,
          vanced maritime operations.                                    said in a speech at the base in 2014.
               The base itself sits at the foot of Ream                      But the camaraderie shown to the Ameri-
          National Park, a 60-square-mile conserva-                      cans does not extend to Kbal Hong village.
          tion area on the Gulf of Thailand. At a kind                   Residents described living with the persistent
          of garrison village next door, Cambodian na-                   antagonism of navy personnel, which has con-
          val personnel strutted proudly in crisp white                  tinued at a slow burn in the years since the
          uniforms. American sailors and marines are                     destruction of the houses.




          84   WORLD POLICY JOURNAL | WORLDPOLICY.ORG
Case 1:19-cv-01753-RDM Document 26-4 Filed 02/12/21 Page 12 of 29


                                                                               LEAHY LAW VIOLATIONS


    “They won’t allow me to farm my land,”           “LOTS OF KILLINGS”
said a 53-year-old woman who said that her           The 100Reporters database of training records
plot was next to a navy battalion and asked that     shows that by 2008, the United States was seek-
her name not be used. “Yesterday there was a         ing clearance to train hundreds of Cambodian
big argument. Two sailors came to stop me from       police officers, notably those from the Criminal
clearing brush to work on my house.”                 Investigation Department, which was then led
    As in so many other villages in the dry sea-     by Mok Chito.
son, a piebald path runs down the center of              Chito had worked his way to the upper lev-
Kbal Hong, the grass worn away by foot and           els of Cambodia’s National Police hierarchy from
motorbike traffic. In the noonday heat, villagers    the Phnom Penh Municipal Police in the 1990s,
take shelter together to eat, watch television,      a raucous time when the city’s fractious security
and talk.                                            forces were widely suspected of sustaining them-
    In early 2007, navy personnel called village     selves through deadly extortion and drug rack-
residents to a meeting that quickly turned hos-      ets. A close associate of Chito’s during that time
tile. Villagers complained that no road had been     was Sok Khemarin, who later became director of
built to access the hillside relocation site known   the National Police criminal department.
as O’Kampuchea, which the navy was offering to           In 2008, and again in 2009, leaked records
replace the land they would lose in an eviction.     show Khemarin was cleared by the American
    According to Then, one of the navy men
present brandished a knife and told the villagers
that if they wanted a road to “use your mother’s
ass” to bulldoze it.                                 “WE DON’T WANT TO BE
    Another, whom Then identified only as
“Krouch,” later saw Then taking photographs          REWARDING BAD BEHAVIOR,
and then cocked an AK-47 assault rifle, as if pre-
paring to shoot Then, but was prevented from
                                                     EVEN WITH OUR ALLIES.”
doing so by fellow sailors. A brawl ensued which
Then said was captured in photographs by Sok         Embassy for training in Bangkok on chemical fo-
Tith, another villager.                              rensics and in financial investigations in Phnom
    By April, the navy had decided on a forcible     Penh. Indeed, in November of 2008, Khemarin
resolution. As 60 men were approaching the vil-      passed the second tier of vetting in Washington,
lage along a road on April 24, they encountered      clearing him to attend.
Samrith Lai who says he was beaten uncon-                But municipal court records obtained by
scious and briefly detained along with Sok Tith.     100Reporters show that by 2008 both Chito
    Uniformed men entered the village and be-        and Khemarin were the subject of multiple
gan tearing down fence posts and setting houses      torture and murder allegations. Human Rights
alight, according to Then. He said he managed        Watch in 2012 published excerpted interviews
to photograph the burning remains of the small       in which a former government official and a
house that had belonged to a villager named          former covert operative claimed Chito had
Leng Yeung, who he said has since gone to live       overseen kidnappings and was “involved in lots
near the local airport.                              of killings.”
    Attempts to speak to Rear Admiral Puth               Some allegations may have been made by
Dara, the naval base deputy commander, in per-       rival members of the police who faced similar
son and by telephone were unsuccessful.              allegations of criminality or who had ulterior



                                                                                       SPRING 2016   85
Case 1:19-cv-01753-RDM Document 26-4 Filed 02/12/21 Page 13 of 29



R E P O R T A G E | CAMBODIA


motives arising from internal power strug-              Lieutenant General Mok Chito rubbished
gles. But their allegations were nevertheless       the allegations against himself and Sok Khe-
detailed, serious, and open to the scrutiny of      marin. He also said that both he and Khemarin
American officials.                                 had attended American training, specifically
     Just five months before Khemarin was           from the FBI. “I have attended several training
cleared by the embassy in 2008, Om Samkheng,        courses in Phnom Penh and outside the coun-
the former head of misdemeanor cases in the         try, but I can’t recall the dates,” he added that
Phnom Penh police, lodged a complaint from          the courses covered money laundering, coun-
detention in Prey Sar prison, saying he had seen    terterrorism, human trafficking investigations,
both Chito and Khemarin in the act of a murder      and human rights.
committed 13 years earlier in Kandal province,          Chito said that the court had dropped the
just outside Phnom Penh. He wrote by hand:          complaints against him, finding that Om Sam-
     When we were almost at the Boeng Snaor         kheng had been lying. “The allegations were
     school, we heard gunshots, about two to        baseless. It came from Heng Pov’s personal
     three shots. Then, my friend and I stopped     vendetta,” he said. “If the U.S. government be-
     our motorcycle at a distance of about 50       lieved all this, it would be crazy and silly.” He
     meters. We immediately saw Mr. Mok Chi-        said Samkheng had died in prison but that he
     to holding a gun in his hand and Sok Khe-      could not recall the nature of his illness. “Don’t
     marin holding a gun in his hand—I don’t        believe him. He lied,” said Chito.
     know which model—open fire on a person
     who was handcuffed, causing death, on a        “A SLIPPERY SLOPE”
     slope leading to the Boeng Snaor school.       The State Department and Defense Department
     Samkheng wrote that he was later arrested      believe they encourage other countries to take
and tortured into confessing to committing a        on the burdens of maintaining international
string of high-profile murders and attempted        order by building up peacekeeping forces from
murders on the orders of Heng Pov, the now-         poorer nations, making other countries more
disgraced former Phnom Penh police chief and        compliant,    improving     intelligence   sharing,
longtime foe of Mok Chito. Pov is himself serv-     and smoothing the passage of American forces
ing a jail sentence of nearly 100 years (for sev-   through friendly territory when needed.
eral of the very same crimes to which Samkheng          Pentagon officials have sometimes chafed
claimed he was forced to blame Pov).                at restrictions under the Leahy law. Sen. Patrick
     In a 2004 interview conducted outside Cam-     Leahy has tussled with the State Department. The
bodia by a U.N. human rights officer, a copy of     senator has accused State Department officials of
which was obtained by 100Reporters, a former        ignoring a legal obligation to vet entire units, not
Cambodian policeman connected to a rival po-        merely individual candidates for training.
litical party said that in 1996 he had seen both        Mu Sochua, a lawmaker from the opposi-
Chito and Khemarin murder a man named Heng          tion Cambodia National Rescue Party, said she
Ra in Phnom Penh’s Meanchey district.               felt the American hope of reforming Cambo-
     “He was killed near Chba Ampov. Mok Chi-       dia’s security forces by engaging with them,
to was in the car when Ra was pushed out and        almost without restriction, was “unrealistic.”
shot by Sok Khemarin,” according to the state-      “Sometimes they burn the whole village. There
ment, which was shown to 100Reporters by a          are pictures of that,” she said. “The United
former U.N. official on the condition that the      States cannot close its eyes to this and at the
author’s identity be protected.                     same time preach democracy, human rights.”




86   WORLD POLICY JOURNAL | WORLDPOLICY.ORG
Case 1:19-cv-01753-RDM Document 26-4 Filed 02/12/21 Page 14 of 29


                                                                                    LEAHY LAW VIOLATIONS


    “I say it to each U.S. ambassador to Cambo-              Cronin said the “Cobra Gold” military ex-
dia,” said Sochua, who is herself a U.S. citizen.        ercises the U.S. conducts in neighboring Thai-
“Training, hoping that these armed forces will           land, where a military junta has been in power
be … neutralized without some form of condi-             since 2014, were “very problematic.” “We
tions to aid is totally unrealistic.”                    don’t want to be rewarding bad behavior, even
    “The leverage of behind-closed-doors diplo-          with our allies.”
macy is zero,” she said. “So you have to change              The Thai junta has been accused of detain-
the strategy.”                                           ing hundreds of people in secret, some of whom
    Patrick M. Cronin, senior director of the            were allegedly tortured, and bringing political
Asia-Pacific Security Program at the Center for          opponents to trial in military courts.
a New American Security, said in an interview                “Can we be part of the solution without
that the United States had little choice but to          dirtying ourselves, without forsaking our own
be present and active in Southeast Asia: “The            values? Those are all fair questions,” said Cro-
United States has to be tethered to a rising Asia,       nin. “There are pluses and minuses in any poli-
otherwise we will lose.”                                 cy implementation.”
    But he added that security cooperation pur-
sued at any price undermines American goals. “I          Phann Ana, Phorn Bopha, and Lon Nara contrib-
would be doing as little as possible to cast in a        uted reporting.
good light people who we think have done things
that are criminal,” he said. “If we become ultra-re-     Editor’s note: In 2012, the author served as a con-
alists, it’s a slippery slope, so that we’re no longer   sultant to Human Rights Watch on matters related
defending the things we think we’re defending.”          to the subject of this story.




                                                                                            SPRING 2016   87
Case 1:19-cv-01753-RDM Document 26-4 Filed 02/12/21 Page 15 of 29




   EXHIBIT 2
                            Case 1:19-cv-01753-RDM Document 26-4 Filed 02/12/21 Page 16 of 29
HOME        TIME MAGAZINE           PHOTOS          VIDEOS    SPECIALS      SUBSCRIBE               Mobile Apps        Newsletters            RSS           @TIME             Like        324K


 NewsFeed                 U.S.    Politics         World      Business       Money        Tech   Health    Science             Entertainment

                                                                                                                                     Subscribe to TIME » Give a Gift »


                                                                                                          SEARCH TIME.COM


Main        Global Spin          Middle East         Travel   Intelligent Cities     Videos




Is U.S. Training Cambodian Troops Linked to Abuses?
By DOUGLAS GILLISON / PHNOM PENH    Friday, Nov. 19, 2010



Newsfeed
   Randy Moss
   Retires: A Drama
   King Who Belongs
   in the Hall of
   Fame
   Missouri Law:
   Teachers and
   Students Can't Be
   Facebook Friends
   Tourists Foot the
   Bill to Keep Venice
   Above Water                   ENLARGE PHOTO+
                                 A U.S. Army sergeant, left, talks to Cambodian troops
Sponsored Links                  during a U.S.-led military exercise outside Phnom Penh
                                 in June 2007
Mortgage Rate                    Tang Chhin Sothy / AFP / Getty Images
Drops to 3.8%                                                                                                 Most Popular »                                                Full List »
FIXED!                                                                                                            MOST READ           MOST EMAILED
$200,000 loan for
$708/month. Free                 PRINT EMAIL REPRINTS         SHARE                                                1. Earth's Little Sidekick: A Tugboat Asteroid
Quotes - No SSN...                                                                                                 2. Box Office: Why Cowboys & Aliens Got Smurfed
Mortgage.RefinanceFr...
                                                                                                                   3. It Just Doesn't Work: Why New Tech Products Are Increasingly
                                     Like                      0                                                      Unsatisfying
                                                                                                                   4. The Dark Side of Murdoch's Russian Billboard Business

Groupon™ Deals                   The U.S. State Department was watching closely two years ago                      5. Indian Women Take SlutWalk to New Delhi's Streets
                                                                                                                   6. The Night El Bulli Danced: The World's Most Influential
Save in hundreds of
cities worldwide w/ the          when Cambodian troops were called for evictions in two of coastal                    Restaurant Shuts Down
                                                                                                                   7. The Boy Who Lived Forever
original daily deal site!        Kampot province's villages. According to accounts by human-
www.Groupon.com                                                                                                    8. U.S.-Pakistan Relations Are Increasingly a Game of Spy vs. Spy
                                 rights workers and reporting by the U.S. embassy in Phnom Penh,                   9. The City of Angels Who Never Sleep: Can Downtown Los Angeles
                                                                                                                      Be Manhattanized?
        Buy a link here          naval infantry sealed off one village and refused to allow in food               10. Norway PM: Think Before You Speak

                                 when residents resisted the dismantling of their homes, 100 of
More on                          which had been burned down by forestry officials to make way for
TIME.com                         soldier housing. Though military officials denied this, the State          More News from Our Partners
                                 Department reported that several inhabitants were arrested and
                                 badly beaten by troops who denied them immediate medical care.
                                 Hundreds of families were evicted and some were carted off in                Unrest casts pall over Ramadan
                                 military cargo trucks supplied by the U.S.                                   Libyans brace for uncertain month ahead
                                                                                                              Acid attack victim rejects 'eye for an eye'
                                 Ugly as that scene may have been, in June of this year the same              punishment
                                 unit, the 31st Naval Infantry Brigade of the Royal Cambodian
  Top 10                         Armed Forces, which according to Human Rights Watch has a
  Unforgettable                  history of human-rights abuses including the summary executions                         LIVE UPDATES: Debt Ceiling Deal
  Shark                          of political enemies in 1997, participated in a week of training                        Reached
  Moments
                                 staged in Cambodia by the U.S. Two platoons of U.S. Marines
                                 taught the Cambodians, among other things, about military                               Days Away From Default, Democrats
                                                                                                                         Nervously Eye Constitutional Route
                                 operations in urban terrain, detainee handling and martial arts.
                                 (See pictures of Cambodia's Khmer Rouge.)
                                                                                                                         9/11 Health Czar: No Cancer Link To
                                 Since 1997, federal law has barred U.S. forces from offering                            Ground Zero
                                 assistance to foreign military units if there is evidence that they
                                 have gone unpunished after committing human-rights violations.
               Case 1:19-cv-01753-RDM Document 26-4 Filed 02/12/21 Page 17 of 29
                  But the question of how Washington should interpret that law is
                  far from settled. The U.S. has been frequently accused of violating     How Was The Joker Potty Trained? Mental Health
                                                                                          Experts Psychoanalyze Batman Villains
                  or undermining this law around the world in its eagerness to
                  pursue security cooperation in Africa, South America and Asia.          Alaska's Alleged Sea Monster Caught On Film
                                                                                          WATCH: Exploding manhole Tosses Car In The Air
                  In Cambodia, human-rights workers say service personnel from
                  problematic Cambodian units have regularly participated in U.S.
Europe's          military training programs, which began in Cambodia five years            RT on DVD & Blu-Ray: Exporting Raymond & Rio
Right Wing:       ago. But the U.S. embassy says it thoroughly screens all
A Nation-By-                                                                                Box Office Smurf Wrapup: Cowboys & Aliens Gets
Nation Guide      Cambodian personnel who receive U.S.-sponsored military                   Smurfed
to Political      training and assistance. "The U.S. government provides training to        Weekly Ketchup: Harrison Ford to Play Wyatt
Parties and       Cambodian security forces to advance our goals of creating a              Earp in Black Hats
Extremist         more professional force and to advance U.S. objectives in areas
Groups
                  such as counterterrorism and peacekeeping operations," says
                  embassy spokesman Mark Wenig. "Every individual who is trained
                  is thoroughly vetted both in Phnom Penh and Washington in
                  accordance with U.S. law and department regulations."

                  However the embassy declined to discuss individual instances of
                  vetting and did not answer specific questions about how it
                  interprets the legal requirement, known as the Leahy Amendment
Top 10 Fake       after its sponsor, Vermont Democratic Senator Patrick Leahy, that
TIME              all foreign units receiving aid must be vetted.
Magazine
Covers            But State Department records released under the Freedom of
                  Information Act appear to give credence to a long-standing
                  complaint from congressional staff and human-rights workers:
                  that, to get around the frustrations of the military vetting law,
                  American embassies around the world sometimes vet individual
                  foreign soldiers and sailors, but not the units they are drawn from.
                  By law, assistance is barred "to any unit" of a foreign military
                  suspected of abuses, but State Department records show that U.S.
                  foreign-service officers in Cambodia may have read unit as
                  meaning individual soldiers.

                  Former ambassador Joseph Mussomeli told all embassy staff in a
                  2007 management notice, which was released under the Freedom
                  of Information Act, that the embassy was responsible for vetting of
                  "units and/or individuals." In unclassified cables last year, the
                  U.S. embassy in Phnom Penh notified the offices of the U.S.
                  Secretaries of State and Defense, the chairman of the Joint Chiefs
                  of Staff and the commander of U.S. forces in the Pacific that it
                  had vetted 61 individuals, not units, from the Cambodian navy for
                  training events staged between August and November of that year.
                  The embassy "has reviewed its files and finds that as of this date it
                  possessed no credible information of gross violations of rights by
                  the above individuals," said each of the three cables, which were
                  also released under the Freedom of Information Act.

                  According to Tim Rieser, a foreign-policy aide to Senator Leahy
                  who drafted the foreign-military vetting statute, the practice of
                  vetting individuals instead of units is both "inconsistent with the
                  letter and intent of the law" and the subject of a long-standing
                  disagreement with the State Department. "If the unit is ineligible,
                  then the members of that unit are ineligible unless the foreign
                  government is taking effective measures to bring the individuals
                  responsible for violating human rights to justice," he says.

                  Human-rights advocates agree. According to Sophie Richardson,
                  Asia advocacy director at Human Rights Watch, the Leahy
                  Amendment has not been applied in Cambodia, where "members
                  of units we have tracked for years — which continue to conduct
                  gross human-rights violations with impunity — continue to turn
                  up in U.S. training programs."
Case 1:19-cv-01753-RDM Document 26-4 Filed 02/12/21 Page 18 of 29
   In addition to the Cambodian marines trained in June, Human
   Rights Watch's concerns extend in particular to the country's
   911th Airborne Brigade, which was also implicated in the "torture
   and execution" of rival military commanders in 1997 and the
   violent suppression of political rallies the following year, and
   Cambodia's 70th Infantry Brigade, the new National
   Counterterrorism Task Force commanded by Brigadier General
   Hun Manet, son of Prime Minister Hun Sen. The counterterrorism
   task force, which human-rights workers say is composed of
   individual soldiers drawn from problematic units, was trained by
   U.S. Marines in hand-to-hand combat and marksmanship in
   2007.
   (Read about corruption in Asia.)


   Colonel Yin Chumnith, deputy commander of the 911th Airborne
   Brigade, says that during U.S. combat training in 2006 and 2007,
   one American service member had acknowledged legal concerns
   about the military's human-rights record in Cambodia but said
   that military cooperation was also important: "It is a government
   policy, but the soldiers need to cooperate with each other," he
   recalls the American as having said. "From my personal point of
   view, we are government troops who are trained to protect the
   government," says Chumnith. "So we always protect the
   government and we don't care about the allegations."

   According to Bonnie Glaser, an expert on China and security
   policy at the Center for Strategic and International Studies, U.S.
   officials may fear that shunning foreign militaries on human-
   rights grounds would cause the U.S. to miss out on opportunities
   to gain influence and, ironically, to promote better human-rights
   practices in the process. But in July, U.S. officials sent a very
   strong signal of how they intended to proceed when they lifted a
   10-year ban on military contact with Indonesia's special forces,
   known as Kopassus, which have been accused by human-rights
   workers of assassinations, disappearances and torture across
   Indonesia. "It seems to be a bellwether of how we're going to
   behave in the future," says Glaser. "If you're looking at U.S.
   interests in the region, you have to ask yourself if you want to opt
   out of a country because you're standing up for human rights ...
   There is only so much influence you can have by standing outside
   and upholding the principled point of view," she says. "These are
   very tough calls to make."

   — With reporting by Phann Ana / Phnom Penh

   Sponsored Links

   100% - 1000% Stock Gains
   Think thats unrealistic? It's possible with penny stocks
   www.MadPennyStocks.com


   $39 Auto Insurance?
   Special Online Rates As Low As $39 a month From Top Firms. Free Quotes
   AutoInsurance.Insure.com


   Groupon™ Deals
   Save in hundreds of cities worldwide w/ the original daily deal site!
   www.Groupon.com

                                                                      Buy a link here




   PRINT EMAIL REPRINTS           SHARE




    Real-time updating is enabled.
Case 1:19-cv-01753-RDM Document 26-4 Filed 02/12/21 Page 19 of 29




   EXHIBIT 3
          Case 1:19-cv-01753-RDM Document 26-4 Filed 02/12/21 Page 20 of 29




THE NET ORK
Leaked Data Re eals Ho the U S Trains Vast Numbers of Foreign Soldiers and Police With Little
O ersight




D   gla   Gilli   n   Nick T   e   M i   S ed
J l                     a m




At 9:30 a.m. on a gra  inter Monda , the State Department officials be-
gan certif ing the names at a rate of one e er t o min tes and 23
seconds.

In rapid s ccession, the confirmed that 204 police officers, soldiers,
sailors, and airmen from 11 co ntries had committed no gross h man
rights iolations and cleared them to attend one of more than 50 train-
ing efforts sponsored b the U.S. go ernment. The programs ere taking
       Case 1:19-cv-01753-RDM Document 26-4 Filed 02/12/21 Page 21 of 29
place at a ide ariet of locations, from Ital , Albania, and Jordan to
the states of Lo isiana and Minnesota.

Thirt -t o Eg ptians ere appro ed for instr ction in, among other
things, Apache helicopter g nship maintenance and flight sim lators
for the Sikorsk UH-60 Black Ha k. A erbaijanis ere cleared for a U.S.
Arm co rse on identif ing bio- arfare agents in Mar land and nder-
  ater demolition training ith Na SEALs in San Diego. Thirt -three
Iraqis ere certified to attend a State Department training session for
bod g ards, held in Jordan. Bosnians ere bo nd for Macedonia to pre-
pare for deplo ment to Afghanistan. Ukrainian police ere selected for
peacekeeping training in Ital . Romanians o ld st d na al operations
in Rhode Island and co nterterrorism in Skopje.

This   as onl the beginning of one da s       ork of etting sec rit per-
sonnel for U.S. training. A joint in estigation b The I e ce and 100Re-
    e re eals the chaotic and largel nkno n details of a ast constel-
lation of global training e ercises, operations, facilities, and schools a
shado     net ork of U.S. programs that e er ear pro ides instr ction
and assistance to appro imatel 200,000 foreign soldiers, police, and
other personnel. The in estigation e poses the geographic and political
conto rs of a U.S. training s stem that has, ntil no , largel defied
thoro gh description.
       Case 1:19-cv-01753-RDM Document 26-4 Filed 02/12/21 Page 22 of 29




Vi ali a i n h    a   ial da a he e   aining l ca i n   e e a ailable S   ce WikiLeak
Cablega e


The data sho     training at no fe er than 471 locations in 120 co ntries
   on e er continent b t Antarctica     in ol ing, on the U.S. side, 150
defense agencies, ci ilian agencies, armed forces colleges, defense train-
ing centers, militar nits, pri ate companies, and NGOs, as ell as the
National G ard forces of fi e states. Despite the fact that the Depart-
ment of Defense alone has po red some $122 billion into s ch programs
since 9/11, the breadth and content of this training net ork remain ir-
t all nkno n to most Americans.
       Case 1:19-cv-01753-RDM Document 26-4 Filed 02/12/21 Page 23 of 29
The conto rs of this spra ling s stem ere disco ered b anal ing
6,176 diplomatic cables that ere released b WikiLeaks in 2010 and
2011. While the scope of the training net ork ma come as a s rprise,
the most asto nding fact ma be that it is e en larger than the a ailable
data sho , beca se the WikiLeaks cables are not comprehensi e. The
contain, for e ample, little information on training efforts in Colombia,
the single-largest recipient of U.S. training co ered b the h man rights
 etting process that prod ced these records. Other large recipients of
U.S. sec rit assistance, s ch as Pakistan, are astl       nderrepresented in
the cables for reasons that remain nclear.

 What o ha e st mbled across is a s stematic lack of strategic think-
ing, a s stematic lack of e al ation, b t a massi e commitment of peo-
ple and mone and time in a gro ing n mber of co ntries, said Gor-
don Adams, formerl a senior White Ho se official for national sec rit
and foreign polic b dgets. I think the       ord s stem is a misnomer.
This is a headless s stem, he said.

The in estigation raises serio s q estions abo t U.S. go ernment o er-
sight, safeg ards, and acco ntabilit . The in estigation fo nd:

 A global training net ork      itho t an coherent strateg , carried o t
b scores of agencies and offices      ith no effecti e o ersight, centrali ed
planning, or a clear statement of objecti es.
 The lack of an means of testing and e al ation, let alone a compre-
hensi e a to co nt or track foreign trainees.
 Vetting proced res designed to       eed o t h man rights ab sers that
e amine trainees so rapidl that e perts q estion their        orth.
        Case 1:19-cv-01753-RDM Document 26-4 Filed 02/12/21 Page 24 of 29




U S S ecial F     ce membe   ad i e and a   i     ldie    a   igned    he Beli e S ecial A    ign
men G       d   ing a ma k man hi   ange e e ci e nea Beli e Ci       Beli e A   il           Ph
   U S De a      men   f Defen e




A Rand Corp. anal sis from 2013 fo nd that the Pentagon alone has 71
different a thorities nder hich it pro ides foreign aid as a means of
 b ilding partner capacit , or BPC                  part of a s stem that the report
critici ed as akin to a tangled             eb,    ith holes, o erlaps, and conf -
sions. The Pentagon, for e ample, maintains no master list of the peo-
ple it trains nor does it keep aggregate fig res.

 The    a        e do sec rit cooperation has been a patch ork that                          e e
added to o er and o er, said Rachel Kleinfeld, a senior associate at the
Carnegie Endo ment for International Peace and former member of the
State Department s Foreign Affairs Polic Board. There are more than
180 a thorities and scores of agencies                   orking in these areas, and the
 a it has e ol ed o er time has made it absol tel impossible for an -
one to kno    hat s going on.   There reall is no o ersight.
         Case 1:19-cv-01753-RDM Document 26-4 Filed 02/12/21 Page 25 of 29
Details on the U.S. go ernment s training programs ha e long been lack-
ing. In 2012, the Obama administration s bmitted a one-time report to
Congress on foreign police training that co ered j st t o fiscal ears
and it    as ne er made p blic. Ann al disclos res b the State Depart-
ment abo t foreign militar training programs co er man ol mes b t
are often ag e and diffic lt to anal e, ith information freq entl
missing or reported inconsistentl .

The diplomatic cables that       ere mined for this in estigation     ere    rit-
ten bet een December 1999 and Febr ar 2010 and ere among a far
larger batch of doc ments leaked b Arm Pfc. Chelsea Manning; a mili-
tar co rt s bseq entl sentenced Manning to 35 ears in prison. The
cables pro ide the identities of nearl 60,000 trainees and nits from
129 co ntries (toda , the n mber stands at more than 150 co ntries)
 ho      ere selected b U.S. go ernment entities as aried as the FBI, the
Defense Department Fire Academ , the Patent and Trademark Office,
the National Geospatial-Intelligence Agenc , and the National Park Ser-
 ice. Onl some of the cables contained eno gh information to appear
on the accompan ing map,         hich depicts the planned mo ements of
j st nder 39,300 people and nits bet een 2003 and 2010.

The cables also re eal that more than t o-thirds of the State Depart-
ment s etting appro als ere granted for training programs carried o t
o erseas rather than in the United States. Domesticall , training as
cond cted in 39 U.S. states as      ell as P erto Rico, G am, and the Dis-
trict of Col mbia. At least 57 domestic Arm , Air Force, Na , and Ma-
rine Corps bases      ere in ol ed in these domestic training efforts. Addi-
tional research b The I e ce       and 100Re      e   indicates that little has
changed in the ears since the cables        ere released; the global U.S.
training s stem remains spra ling, opaq e, and in disarra .

William Hart ng, a senior ad iser to the Sec rit Assistance Monitor,
 hich tracks American militar aid aro nd the globe, said the scale of
             Case 1:19-cv-01753-RDM Document 26-4 Filed 02/12/21 Page 26 of 29
the training efforts            as j st mind boggling.

    It s sort of a q estion of, Where aren t                    e training people?        he said.
 It s hard to imagine an other co ntr in the orld being in a position
to do all this and to do it ith so little scr tin .




A     ldie    f he I a i a m           h Di i i n kick in a d     d   ing a   aining e e ci e a Be
    ma a Range C m le   I a    Ma ch             Ph     U S A m Cen      al




The WikiLeaks cables e amined in this in estigation                             ere    ritten to
compl           ith the so-called Leah La                 a etting process meant to              eed
o t foreign trainees or nits implicated in gross h man rights iola-
tions. While the Leah La                    has pre ented some aid from reaching
  nits in co ntries like Pakistan and Indonesia, it has been ro tinel crit-
ici ed as ineffecti e and filled ith loopholes that are sed to circ m-
    ent the la      s intent. Its implementation has also been hobbled b a
lack of f nding. As Lora L mpe, a senior polic anal st at the Open Soci-
       Case 1:19-cv-01753-RDM Document 26-4 Filed 02/12/21 Page 27 of 29
et Fo ndations, has obser ed, the State Department office that controls
the Leah     etting operated on a b dget of j st $2.75 million in 2014,
 hile the sec rit projects it o ersa          ere    orth as m ch as $15 billion.
The n mber of cases it etted in 2015          as asto nding      191,899. The to-
tal n mber of indi id als trained is certainl higher: According to the
State Department, a single case can comprise tho sands of indi id als.

 When o sa     e ha e to look at e er indi id al and e er nit and
 o act all ha e to do the etting, o get far too man people ho are
technicall     etted, b t     ho    e act all kno      er little abo t, said Kle-
infeld of the Carnegie Endo ment. So o b ild a ha stack                here
 o re looking for a needle. And as o b ild that ha stack, the etting
necessaril becomes          orse.

Q estions abo t the etting process are accompanied b concerns abo t
the effecti eness of the training programs. Last ear, a $500 million Pen-
tagon effort to train and eq ip S rian rebels, slated to prod ce 15,000
fighters o er three ears, ielded j st a fe          do en before being scrapped
b the Obama administration. A 13- ear effort in Afghanistan has res lt-
ed in an arm filled     ith ghost soldiers,         racked b desertions and
contin ing to s ffer setbacks and lose territor to a relati el         npop lar
ins rgenc . And then there          as the spectac lar collapse of the Iraqi
arm in 2014 to the m ch smaller forces of the Islamic State (tho gh the
territor lost at the time is beginning to be         on back).

These fail res call into q estion       hether these far-fl ng programs can
e er achie e their desired effects, according to a 2015 report b the
Congressional Research Ser ice. Despite the increasing emphasis on,
and centralit of, BPC in national sec rit strateg and militar opera-
tions, the ass mption that b ilding foreign sec rit forces           ill ha e tan-
gible U.S. national sec rit benefits remains a relati el          ntested
proposition.
       Case 1:19-cv-01753-RDM Document 26-4 Filed 02/12/21 Page 28 of 29
A 2015 report b the Center for a Ne      American Sec rit similarl con-
cl ded that man     sec rit assistance and cooperation inter entions fail
to accomplish U.S. objecti es as a res lt of both strategic and str ct ral
deficiencies. It fo nd that training goals are often poorl artic lated
and sometimes in conflict ith each other. In 2013, a State Department
ad isor panel also fo nd that American sec rit aid had no coherent
s stem of planning or e al ation and no o erall strateg . It compared
the baffling arra of federal f nding so rces to a philanthropic grant-
making process b an assemblage of different fo ndations           ith differ-
ent agendas.

That ear, the Obama administration attempted to bring order to for-
eign sec rit assistance thro gh a directi e that, according to the Con-
gressional Research Ser ice, calls on national sec rit agencies to im-
pro e, streamline, and better organi e all American international sec -
rit assistance and cooperation. According to the National Sec rit
Co ncil, the administration directed the State Department to s nchro-
ni e foreign sec rit aid programs. The State Department, in response,
has said it contin es to pla a leadership role in carr ing o t the still-
 np blished 2013 directi e, b t the res lts ha e been m rk and basic
information from ario s agencies is still lacking. The Department of
J stice, for e ample, said it does not track foreign training at the depart-
ment- ide le el.

The fail re of the State and J stice departments to meaningf ll man-
age and track their training programs is mirrored b similar deficien-
cies at the Department of Defense. Despite its claims that programs are
 closel o erseen, the Pentagon can t e en sa ho man foreign
troops it mentors. According to Lt. Col. Joe So ers, a Department of De-
fense spokesperson, Beca se training is pro ided thro gh m ltiple a -
thorities, appropriations acco nts, and geographic combatant com-
mands, there is c rrentl no single database that pro ides a total fig re
for the n mber of foreign sec rit forces trained.
           Case 1:19-cv-01753-RDM Document 26-4 Filed 02/12/21 Page 29 of 29
  Kleinfeld, from the Carnegie Endo ment, describes the sit ation as a
  strategic fail re. No one kno s ho man people are being trained be-
  ca se of the lack of centrali ation             beca se State does some training,
  National G ard does some, the FBI, the DOD, she said. No one has an
  idea     hat s going on.

  Thi             a c -     b i hed i h 100Re      e   a    a    fi     e ie i e iga i g
  ch     ic fai    e i     he U.S. ai i g f f eig          ice a d    ii a   e     e.

  S       b D g a Gi i          a d Nick T      e. Da a i a i a i       b M i S ed.

  Re ea ch: Le a          Deje , Ai h a a Ka i, Ch ee Wei e , a d D e Wi ia             f
  100Re       e .


  AI BEFO E O G O on abo       o da , a k o elf: Ho likel i i ha
 he o     o j   ead o ld ha e been od ced b a diffe en ne o le if
The In e ce hadn done i ?

Con ide ha he o ld of media o ld look like i ho The In e ce . Who
  o ld hold a    eli e acco n able o he al e he   oclaim o ha e? Ho
man co e      a , mi ca iage of j ice, and d o ian echnologie o ld
 emain hidden if o    e o e    e en on he bea ?

The kind of e o ing e do i e en ial o democ ac , b i i no ea , chea ,
o     ofi able. The In e ce i an inde enden non ofi ne o le . We don
ha e ad , o e de end on o membe           70,000 and co n ing   o hel
hold he o e f l o acco n . Joining i im le and doe n need o co a lo :
Yo can become a         aining membe fo a li le a $3 o $5 a mon h. Tha
all i ake o         o he jo nali m o el on.

Bec me a Membe ⟶




  LA ES S ORIES
